Opinion of the Court, delivered, by


Tompkins, Judge.

Nelson sued Crinion in the court of common pleas, where he had judgment, and to reverse that judgment Crinion prosecutes this writ of error.
The proceeding is under the statute concerning mortgages. Crinion executed and delivered to one John H. Taylor a mortgage deed on certain property in the city of St. Louis, to secure the payment of fifteen hundred dollars, and Taylor assigned this mortgage to Nelson, the plaintiff in the inferior, court, appellee here; and Nelson brought the suit in his own name, and it is contended by the appellant that the appellee, plaintiff below, could not sue on this mortgage deed, because the assignment was not under seal.
The statute is this, “In all cases of any debt secured by mortgage, the assignee may sue for the recovery of the debt in his own name, setting forth the assignment,” &c.See the act of 1839, concerning mortgages. A mortgage deed under our statute, is no more ihan a jbond to pay mo*467■ney; which bond il is agreed betwixt the • obligor and obli-gee shall be satisfied out of the money for which a parcel of land therein mentioned shall he sold. Judgment being obtained on the instrument of writins sued on, for the monev therein-secured to be paid, the act directs that-the land shall be sold by the sheriff, the debt satisfied, and the residue of the monev, if anv. afterrhe debt is satisfied, , . , , " " . . , ,. ., , , t be paid tn the mortgagor, or original owner ot the land. It is true, that a mortgage at common law must be assigned writing under seal, because it conveys an interest in the land; but a mortgage-deed under our statute, being made only to secure the payment of a debt,'may be assigned like a single bill obligatory, by writing unsealed. The judgment of the court of common pleas is affirmed.
dorser ofabíll of exchange boarded with the drawer, husiness^h^a different house payment deli-veredto the drawer was held insuffi-the”endoKe^e The notice should have been served on or^eftaThís dwelling of'transacting business, or racts shown from which heinferre1!.*14